266 F.2d 352
Richard Lee GILPIN, Defendant-Appellant,v.UNITED STATES of America, Plaintiff-Appellee.
No. 13327.
United States Court of Appeals Sixth Circuit.
May 14, 1959.

Appeal from the United States District Court for the Northern District of Ohio; Frank Le Blond Kloeb, Judge.
Richard Lee Gilpin, in pro. per.
Russell E. Ake, U. S. Atty., Cleveland, Ohio, Richard M. Colasurd, Asst. U. S. Atty., Toledo, Ohio, for appellee.
Before MARTIN, Chief Judge, SIMONS, Circuit Judge, and BOYD, District Judge.
PER CURIAM.


1
Appellant, who is confined in the Federal Correctional Institution at Milan, Michigan, has appealed from his conviction in the District Court for the Northern District of Ohio, Western Division.


2
Prior to consideration of this appeal, appellant's request, filed April 17, 1959, for the assignment of counsel to represent him in this proceeding, was overruled as having already been heard and properly denied in an opinion dated March 28, 1959, 6 Cir., 265 F.2d 203, by Judge Miller of this Court.


3
There being no merit in the points raised by appellant in his brief, the judgment of the district court is affirmed.